SARTAIN, Judge
(concurring).
I concur in the result reached by the majority because I consider the rationale of Trunkline Gas Co. v. Steen, 249 La. 520, 187 So.2d 720 as controlling. Factually, Trunkline is similar to this case except that in Trunkline a mineral servitude was involved while in this case royalty interests are at issue. The Supreme Court in Trunkline correctly held that an order of the Commissioner of Conservation could not alter previously existing property rights without a clear conservation purpose. The court’s opinion reflected the final step in the movement away from the "division theories” of Childs v. Washington, 229 La. 869, 87 So.2d 111 and Jumonville Pipe and Machinery Co., Inc. v. Federal Land Bank of N. O., et al., 230 La. 41, 87 So.2d 721.
I agree that the fact that royalty interests are involved in the case at bar is no basis for distinguishing it from Trunkline. Had the Commissioner’s order not issued in this case, there would be no question but that production from the unit would have interrupted prescription.
I disagree, however, with the majority’s analysis of the Crown Central1 and Trunkline cases. Crown involved a voluntary unit, royalty owners, and off-tract *916production. Trunkline involved a compulsory unit, mineral servitude owners, and on-tract production. In Trunkline, the basis for the decision was that the Conservation Commissioner could not alter the rules of use applying to servitudes unless a conservation purpose was served.
The decision in Crown was apparently based on the grant of royalties in which the grantor reserved exclusive development rights. The royalty owner’s participation in the confection of the unitization agreement, as the Supreme Court pointed out, was unnecessary. The landowner granted a lease which inured to the benefit of the royalty owners, as would unitization.
Thus, I can see no basis for saying that Trunkline has reversed Crown insofar as Crown extends the rights of royalty owners outside a unit, where no conservation purpose is served. I respectfully suggest that the decision in Trunkline bears no relationship to voluntary unitization.

. Crown Central Petroleum Corp. v. Barousse, 238 La. 1013, 117 So.2d 575.